DETAILED ACTION
1.	This action is in response to applicant's amendment received on 3/31/2021.  Arguments are acknowledged and the following grounds of rejection below are maintained.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bohn et al. (U.S. Publication 2015/0267628), hereinafter “Bohn”.
Regarding claim 1, Bohn discloses a method, comprising: during an engine-on condition of an engine of a vehicle, operating an electric motor (18, paragraph 31) to drive a direct injection fuel pump (paragraph 22) to supply fuel to a direct injection fuel 
Regarding claim 11, Bohn discloses the method of claim 1, wherein the engine-off condition includes one of a static start-stop and a rolling start-stop.  Examiner notes that hybrid vehicles are capable of rolling start-stop. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn.
Regarding claims 8-9, Bohn discloses the claimed invention, but is silent to disclose that the fuel pump and the auxiliary transmission pump are provided on a same or different electric motor shaft. It would have been an obvious matter of design choice to provide both pumps on the same shaft or on different shafts, since applicant has not disclosed that such a same shaft or different shaft arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an independent fuel pump and an independent auxiliary transmission pump.
Regarding claim 17, Bohn discloses a system, comprising: an engine configured to receive fuel from a fuel system, the fuel system including a high pressure fuel pump and a fuel rail; a transmission including an engine-driven fluid pump and an auxiliary transmission fluid pump, the engine-driven fluid pump and the auxiliary fluid pump each configured to circulate transmission fluid; an electric motor rotationally coupled to the high pressure fuel pump and the auxiliary transmission fluid pump; and a controller storing executable instructions in non-transitory memory that, when executed, cause the controller to: shut down the engine responsive to auto-stop conditions being met, including deactivating the high pressure fuel pump, activating the auxiliary transmission fluid pump, and operating the electric motor in a transmission mode; and restart the engine responsive to auto-start conditions being met, including activating the high pressure fuel pump, operating the electric motor in a fuel mode, and deactivating the Refer to the rejection of claims 1 and 8 for further details since the limitations are similar.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of Nack et al. (U.S. Publication 2013/0298875), hereinafter “Nack”.
Regarding claim 2, Bohn discloses the same invention substantially as claimed, but is silent to disclose that the engine is restarted in response to decreasing fuel rail pressure.  However, Nack teaches the use of preparing to restart the hybrid engine if the fuel rail pressure decreases (paragraph 7) for the purpose of allowing for efficient engine operation by ensuring enough fuel pressure is provided also during cold start (paragraph 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bohn by incorporating a system in which the engine restarts if the fuel rail pressure is decreasing as taught by Nack for the purpose of allowing for efficient engine operation by ensuring enough fuel pressure is provided also during cold start.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of Tryon et al. (U.S. Publication 2009/0247353), hereinafter “Tryon”.
Regarding claim 3, Bohn discloses the same invention substantially as claimed but is silent to disclose that the auxiliary transmission pump supplies fluid by the use of a bypass solenoid valve arrangement.  However, Tryon teaches an ECU (30) that controls operation of an auxiliary transmission solenoid valve (42) to allow transmission fluid to flows from the auxiliary transmission pump (24) to the transmission (12) for the purpose of providing a low cost and simple electrical means to supply or block fluid 
Regarding claim 4, Bohn and Tryon discloses the method of claim 3, wherein maintaining the solenoid-actuated bypass valve de- energized maintains closed a first flow passage of the transmission fluid, the first flow passage fluidically coupling the transmission to the inlet of the auxiliary transmission fluid pump, and maintains open a second flow passage of the transmission fluid, the second flow passage including a bypass passage fluidically coupling an outlet of the auxiliary transmission fluid pump to the inlet of the auxiliary transmission fluid pump, and wherein maintaining the solenoid-actuated bypass valve energized maintains closed the second flow passage of the transmission fluid and maintains open the first flow passage of the transmission fluid.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn in view of Poisson et al. (U.S. Publication 2010/0293919), hereinafter “Poisson”.
Regarding claim 5, Bohn discloses the same invention substantially as claimed such as a direct injection fuel pump operating electronically from an energy storage device, but is silent to disclose an inlet solenoid coupled to an inlet of the fuel pump.  However, Poisson teaches a use of a solenoid valve (36) associated with an electronic 
Regarding claim 6, Bohn and Poisson disclose the method of claim 5, wherein energizing the inlet solenoid valve includes maintaining the inlet solenoid valve (Poisson, 36) energized during the engine-on condition. Examiner notes that Poisson’s solenoid valve has the ability to be to be energized or de-energized from the control by the ECU.
Regarding claim 7, Bohn and Poisson disclose the method of claim 5, wherein energizing the inlet solenoid valve (Poisson, 36) includes energizing the inlet solenoid valve at a selected timing and a selected duration during the engine-on condition, the selected timing and the selected duration at least partially determined based on a pressure of the direct injection fuel rail. Examiner notes that Poisson’s solenoid valve has the ability to be to be energized or de-energized from the control sent by Bohn’s ECM from a specified period of time or from sensed parameters.
Claims 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn and Tryon and further in view of Poisson.
Refer to the rejection of claims 1, 3, and 5 for further details since the limitations are similar. 
Regarding claim 13, Bohn, Tryon, and Poisson disclose the method of claim 12, further comprising: activating the auxiliary transmission fluid pump while the engine is auto-stopped by energizing the first solenoid-actuated valve; and activating the high pressure fuel pump while the engine is on by energizing the second solenoid-actuated valve. Refer to the rejection of claims 3 and 5 for further details since the limitations are similar.
Regarding claim 14, Bohn, Tryon, and Poisson disclose the method of claim 13, wherein the first solenoid-actuated valve, when de-energized, enables transmission fluid to flow from an outlet of the auxiliary transmission fluid pump to the inlet of the auxiliary transmission fluid pump via a bypass passage and blocks the transmission fluid from flowing from a transmission to the inlet of the auxiliary transmission fluid pump and, when energized, enables the transmission fluid to flow from the transmission to the inlet of the auxiliary transmission fluid pump and blocks the transmission fluid from flowing  Refer to the rejection of claim 4 for further details since the limitations are similar.
Regarding claim 15, Bohn, Tryon, and Poisson disclose the method of claim 13, wherein the second solenoid-actuated valve, when de-energized, prevents a compression of fuel within a compression chamber of the high pressure fuel pump and, when energized, enables the compression of fuel within the compression chamber of the high pressure fuel pump.  Examiner notes that the opening or closing of the solenoid valve directly affects the compression of the fuel. 
Regarding claim 18, Bohn, Tryon, and Poisson disclose the system of claim 17, further comprising: an auxiliary transmission fluid loop coupled between the auxiliary transmission fluid pump and the transmission, the auxiliary transmission fluid loop including an inlet passage coupled to an inlet of the auxiliary transmission fluid pump, an outlet passage coupled to an outlet of the auxiliary transmission fluid pump, and a bypass passage coupled between the inlet passage and the outlet passage, the bypass passage including a solenoid-actuated bypass valve disposed therein and configured to open the bypass passage when de-energized; and a solenoid-actuated inlet valve coupled to an inlet of the high pressure fuel pump, the solenoid-actuated inlet valve configured to hold open an inlet check valve when de-energized. Refer to the rejection of claims 1-5 for further details since the limitations are similar.
Regarding claim 19, Bohn, Tryon, and Poisson disclose the system of claim 18, wherein: activating the auxiliary transmission fluid pump includes energizing the solenoid-actuated bypass valve; deactivating the auxiliary transmission fluid pump includes de-energizing the solenoid- actuated bypass valve; activating the high pressure Refer to the rejection of claims 1-5 for further details since the limitations are similar.
Allowable Subject Matter
Claims 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 10 and 16, but more specifically, adjusting the electric motor rotational speed to drive the transmission fluid pump based upon transmission pressure and adjust the electric motor rotational speed to drive the fuel pump based upon fuel pressure.
Examiner also mentions that claims 1, 3, and 8 (or 9) in combination would be allowable as well as claims 12, 17, and 18 in combination. 
Response to Arguments
Applicant's arguments filed on 3/31/2021 have been fully considered but they are not persuasive. Applicant argues that the electric motor does not drive the fuel pump or the auxiliary transmission fluid pump.  According to applicant there is no link between the motor/generator 18 and the auxiliary pump 110 and the fuel pump 38. 
However, Bohn mentions in paragraph 16 that the ECM, TCM, and HCM control the electric motor. Bohn mentions is paragraph 31 that the electric motor 18 may be used to replace power from the internal combustion engine. Therefore, all the components that need power in a hybrid vehicle when the engine is shut off, are powered by the electric motor. Bohn mentions is paragraph 32 that the auxiliary pump 110 has to keep the transmission in gear even during auto stop mode and since the engine is not running, the electric motor has to operate the auxiliary pump. Since the ECM controls the functions of the hybrid vehicle, it has the capability to run the electric motor to power all necessary components of the vehicle when the engine stops. Furthermore, since paragraph 31 mentions that the electric motor can be used to assist the engine with regards to powering the vehicle components, the fuel pump would receive the assist from the electric motor as well as the engine. Examiner notes that more structure must be provided within the independent claims to overcome Bohn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        6/24/2021